Case: 1:21-cv-00016-MWM Doc #: 26-1 Filed: 02/02/21 Page: 1 of 1 PAGEID #: 369

United States of America
State of Louisiana

Supreme Court of the State of Louisiana

I, JOHN TARLTON OLIVIER, Clerk of the Supreme Court of the State of Louisiana,

do hereby certify that

HOWARD SHAPIRO ES@Q., #11968

was duly admitted and licensed to practice as an attorney and counselor at law in this Court and
the several courts of the State of Louisiana, on the 5th Day of October, 1979 A.D.; and is
currently in good standing, and sufficiently qualified to perform the duties of an attorney and

counselor at law.

IN WITNESS WHEREOF, I hereunto sign
my name and affix the seal of this Court, at
the City of New Orleans, this the 5th Day of

January, 2021, A.D,

Clerk of Court
Supreme Court of Louisiana
